THE THIRTEENTH COURT OF APPEALS

                                     13-12-00704-CV


                DONALD L. WILLIAMS, ARONELL G. WILLIAMS, AND
                     A-TOUCH HOME HEALTH CARE, LTD.
                                     v.
                               COMPASS BANK


                                     On Appeal from the
                       430th District Court of Hidalgo County, Texas
                               Trial Cause No. C-3100-10-J


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

January 16, 2014